DETAILED ACTION
The non-final action is in response to application filed on 05/27/2020.
Claims 1-20 are pending and are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
Claims 14-19 recite one or more computer storage media storing computer executable instruction which when executed implement a method for performing adaptive state detection during a conference. The specification according to ¶0063-¶0064 states that computer-readable media are categorized into two disjoint categories (computer storage media and transmission media) wherein computer storage media does not include signals or carrier waves. Since the specification further defines the element of a computer storage media, the claims should also reflect the limits of the element by adding the term “non-transitory”, see below.
A computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. In effort to assist the patent community, the USPTO suggests the following approach: a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation “non-transitory” to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (20170070702) in view of Malkhasyan et al. (20120254361) in view of Chen et al. (20130148721).

Regarding claim 1, Rosenberg teaches a method for performing adaptive state detection during a conference, the method comprising: 
detecting, by a monitoring service executing on a presenter computing system, that a conferencing application executing on the presenter computing system is distributing shared screen content [Rosenberg ¶0010, ¶0013-¶0014, ¶0021, and figure 1: a video conference meeting is setup between participants devices and a module detects distribution of shared screen content via a video conference application]; 
selecting, by the monitoring service executing on the presenter computing system, a schema for performing state detection [Rosenberg ¶0013 and ¶0020: the participant devices are configured with diagnostic functionality (schema/configuration/algorithm) to assess whether or not the audio/video data provided by the presenter is indeed received and accurately presented];
identifying, by the monitoring service executing on the presenter computing system, a packet sent by the conferencing application, the packet including shared screen content [Rosenberg ¶0021 and 
receiving, by the monitoring service executing on the presenter computing system, a state notification from the monitoring service executing on at least one of the one or more listener computing systems, each state notification representing receipt of the shared screen content at the respective listener computing system [Rosenberg ¶0026, ¶0036, and ¶0055: a notification indicating receipt of shared screen content at the viewer/listener device is received at the presenter’s device].
However, Rosenberg does not explicitly teach sharing, by the monitoring service executing on the presenter computing system, the schema with a monitoring service executing on one or more listener computing systems; in response to identifying the packet, applying, by the monitoring service executing on the presenter computing system, the schema to produce a reliability packet; and sending, by the monitoring service executing on the presenter computing system, the reliability packet to the monitoring service executing on the one or more listener computing systems. 
Malkhasyan teaches sharing, by the monitoring service executing on the presenter computing system, the schema with a monitoring service executing on one or more listener computing systems [Malkhasyan ¶0035-¶0036: the hashing algorithm (schema) is shared with the device/robot].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rosenberg with the teachings of Malkhasyan in order to incorporate sharing, by the monitoring service executing on the presenter computing system, the schema with a monitoring service executing on one or more listener computing systems.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that can facilitate prevention of malicious code from intercepting communications between the robot and the attestation server and employing replay attacks on the attestation server and/or the robot as explained in ¶0035 of Malkhasyan.
However, Rosenberg-Malkhasyan does not explicitly teach in response to identifying the packet, applying, by the monitoring service executing on the presenter computing system, the schema to produce 
Chen teaches in response to identifying the packet, applying, by the monitoring service executing on the presenter computing system, the schema to produce a reliability packet [Chen ¶0011-¶0013 and ¶0019-¶0021: in response to identifying desktop sharing during a collaboration session, the module applies a hash function (schema/configuration/algorithm) to create encoded content of the shared desktop content]; and 
sending, by the monitoring service executing on the presenter computing system, the reliability packet to the monitoring service executing on the one or more listener computing systems [Chen ¶0011-¶0013, ¶0019-¶0021, and figure 1: the encoded content (reliability packet) is sent to one or more computing devices in the collaboration session].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rosenberg-Malkhasyan with the teachings of Chen in order to incorporate in response to identifying the packet, applying, by the monitoring service executing on the presenter computing system, the schema to produce a reliability packet; and sending, by the monitoring service executing on the presenter computing system, the reliability packet to the monitoring service executing on the one or more listener computing systems.
A person of ordinary skilled in the art would have been motivated to make such modification because it utilizes a technique in which provides for efficient encoding and inter-frame prediction of content by finding at least one suitable reference frame for a current frame being analyzed and in which one or more suitable hash functions can be applied to facilitate an easy comparison of a current frame with possible reference frame candidates in order to obtain a suitable match thus greatly reducing bit consumption and cache miss rate as explained in ¶0043-¶0044 of Chen.

Regarding claim 6, Rosenberg-Malkhasyan-Chen teaches the method of claim 1.
Chen further teaches wherein applying the schema to produce the reliability packet comprises: creating a hash of the shared screen content [Chen ¶0011-¶0013 and ¶0019-¶0021: the module applies a hash function to create encoded content of the shared desktop content]; and 


Regarding claim 7, Rosenberg-Malkhasyan-Chen teaches the method of claim 6.
Chen further teaches wherein the shared screen content comprises an encoded frame [Chen ¶0004, ¶0012, and ¶0016: the encoded content comprises an encoded frame], and 
wherein creating the hash of the shared screen content comprises: obtaining a decoded version of the encoded frame [Chen ¶0004, ¶0016-¶0017, and ¶0041: a decoded version of the encoded frame is obtained]; and 
creating the hash of at least a portion of the decoded version of the encoded frame [Chen ¶0004, ¶0016-¶0017, and ¶0041: a hash of the decoded version of the encoded frame is created]. The same rationale applies as in claim 1.

Regarding claim 8, Rosenberg-Malkhasyan-Chen teaches the method of claim 7.
Chen additionally teaches further comprising: in response to receiving the reliability packet, creating, by the monitoring service executing on each of the one or more listener computing systems, a hash of shared screen content that has been received at the respective listener computing system [Chen ¶0011-¶0013 and ¶0019-¶0021: the module applies a hash function to create encoded content of the shared desktop content]; and 
when the hash of the shared screen content that has been received at the respective listener computing system matches the hash in the reliability packet, a condition is performed [Chen ¶0027-¶0029, ¶0033, and ¶0043: when the current frame including the hash matches the reference frame including the hash, a condition is performed]. The same rationale applies as in claim 1.
Malkhasyan further teaches comparing the hash of the shared screen content that has been received at the respective listener computing system to the hash in the reliability packet [Malkhasyan ¶0034-¶0036, ¶0043, and ¶0051: a hash (file digest) of the content is compared to a hash (file digest) of the stored content]. The same rationale applies as in claim 1.
NOTE: The combination of Rosenberg in view of Chen would provide the concept of when the two hashes match, then a notification is sent indicating the shared screen content is received because Chen discloses comparing hashes of a current frame and a reference frame in which with respect to Rosenberg a notification is sent indicating the content is received based on the match of hashes.

Regarding claim 11, Rosenberg-Malkhasyan-Chen teaches the method of claim 1. Rosenberg further teaches 
wherein each state notification represents one of: whether the respective listener computing system received the shared screen content; or a delay at which the respective listener computing system received the shared screen content [Rosenberg ¶0026, ¶0036 and ¶0055: notifications are received at the presenter’s device indicating receipt of shared screen content at the viewer devices, thus the notifications represent that the viewer devices received the shared screen content].

Regarding claim 12, Rosenberg-Malkhasyan-Chen teaches the method of claim 1.
further comprising: detecting, by the monitoring service executing on a presenter computing system, that the conferencing application executing on the presenter computing system is distributing audio content [Rosenberg ¶0010, ¶0013-¶0014, ¶0021, and figure 1: a video conference meeting is setup between participants devices and a module detects distribution of shared screen content including audio content via a video conference application];
selecting, by the monitoring service executing on the presenter computing system, a second schema for performing audio state detection [Rosenberg ¶0013 and ¶0020: the participant devices are configured with diagnostic functionality (schema/configuration/algorithm) to assess whether or not the audio/video data provided by the presenter is indeed received and accurately presented]; 
sharing, by the monitoring service executing on the presenter computing system, the second schema with the monitoring service executing on the one or more listener computing systems [Rosenberg ¶0013 and ¶0020: the presenter may request that the participant devices use the diagnostic functionality to verify that the audio/video presentation has been received and displayed accurately; thus the 
identifying, by the monitoring service executing on the presenter computing system, a second packet sent by the conferencing application, the second packet including audio content [Rosenberg ¶0021 and ¶0024-¶0025: the module detects that packets are sent via the video conference application and the packets contain the shared screen content including audio content]; and
receiving, by the monitoring service executing on the presenter computing system, a second state notification from the monitoring service executing on at least one of the one or more listener computing systems, each second state notification representing receipt of the audio content at the respective listener computing system [Rosenberg ¶0026, ¶0036 and ¶0055: a notification indicating receipt of shared screen content including audio content at the viewer/listener device is received at the presenter’s device].
Chen teaches in response to identifying the second packet, applying, by the monitoring service executing on the presenter computing system, the second schema to produce a second reliability packet [Chen ¶0011-¶0013 and ¶0019-¶0021: in response to identifying desktop sharing during a collaboration session, the module applies a hash function to create encoded content of the shared desktop content]; 
and sending, by the monitoring service executing on the presenter computing system, the second reliability packet to the monitoring service executing on the one or more listener computing systems [Chen ¶0011-¶0013, ¶0019-¶0021, and figure 1: the encoded content (reliability packet) is sent to one or more computing devices in the collaboration session]. The same rationale applies as in claim 1.

Regarding claim 13, Rosenberg-Malkhasyan-Chen teaches the method of claim 12.
Rosenberg further teaches wherein each second state notification represents one of: whether the respective listener computing system received the audio content; or a delay at which the respective listener computing system received the audio content [Rosenberg ¶0026, ¶0036 and ¶0055: notifications are received at the presenter’s device indicating receipt of shared screen content at the viewer devices, thus the notifications represent that the viewer devices received the shared screen content including audio content].

Claims 2, 4, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (20170070702) in view of Malkhasyan et al. (20120254361) in view of Chen et al. (20130148721) in view of Sun et al. (20180124159).

Regarding claim 2, Rosenberg-Malkhasyan-Chen teaches the method of claim 1.
However, Rosenberg-Malkhasyan-Chen does not explicitly teach wherein the monitoring service executing on the presenter computing system selects the schema for performing state detection based on a type of the shared screen content. 
Sun teaches wherein the monitoring service executing on the presenter computing system selects the schema for performing state detection based on a type of the shared screen content [Sun ¶0054-¶0055, ¶0070, and ¶0107: the module determines/selects a hashing function (schema/configuration/algorithm) based on the type of content to be shared].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rosenberg-Malkhasyan-Chen with the teachings of Sun in order to incorporate wherein the monitoring service executing on the presenter computing system selects the schema for performing state detection based on a type of the shared screen content.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which utilizes a cryptographic hashing function as input depending on the type of content to be shared as explained in ¶0107 of Sun.

Regarding claim 4, Rosenberg-Malkhasyan-Chen teaches the method of claim 1.
However, Rosenberg-Malkhasyan-Chen does not explicitly teach wherein the schema defines one or more of: a hashing type; a hashing frequency; or a region of interest of a frame of the shared screen content. 
Sun teaches wherein the schema defines one or more of: a hashing type; a hashing frequency; or a region of interest of a frame of the shared screen content [Sun ¶0035, ¶0054-¶0055, and ¶0107: the 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rosenberg-Malkhasyan-Chen with the teachings of Sun in order to incorporate wherein the schema defines one or more of: a hashing type; a hashing frequency; or a region of interest of a frame of the shared screen content.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which utilizes different cryptographic hashing functions as input depending on the type of content to be shared as explained in ¶0107 of Sun.

Regarding claim 14, Rosenberg teaches one or more computer storage media storing computer executable instruction which when executed implement a method for performing adaptive state detection during a conference, the method comprising: 
detecting, by a monitoring service executing on a presenter computing system, that a conferencing application executing on the presenter computing system is distributing shared screen content [Rosenberg ¶0010, ¶0013-¶0014, ¶0021, and figure 1: a video conference meeting is setup between participants devices and a module detects distribution of shared screen content via a video conference application]; 
selecting, by the monitoring service executing on the presenter computing system, a schema for performing state detection [Rosenberg ¶0013 and ¶0020: the participant devices are configured with diagnostic functionality (schema/configuration/algorithm) to assess whether or not the audio/video data provided by the presenter is indeed received and accurately presented]; 
sending packets including shared screen content [Rosenberg ¶0021 and ¶0024-¶0025: the module detects that packets are sent via the video conference application and the packets includes the shared screen content]; and 
in response to repeatedly sending packets including shared screen content, repeatedly receiving, by the monitoring service executing on the presenter computing system, a state notification from the monitoring service executing on at least one of the one or more listener computing systems, each state 
However, Rosenberg does not explicitly teach sharing, by the monitoring service executing on the presenter computing system, the schema with a monitoring service executing on one or more listener computing systems; and while the conferencing application is distributing the shared screen content, employing, by the monitoring service executing on the presenter computing system, the schema to repeatedly create and send reliability packets to the monitoring service executing on the one or more listener computing systems, wherein the schema being selected based on a type of the shared screen content. 
Malkhasyan teaches sharing, by the monitoring service executing on the presenter computing system, the schema with a monitoring service executing on one or more listener computing systems [Malkhasyan ¶0035-¶0036: the hashing algorithm (schema) is shared with the device/robot].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rosenberg with the teachings of Malkhasyan in order to incorporate sharing, by the monitoring service executing on the presenter computing system, the schema with a monitoring service executing on one or more listener computing systems.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that can facilitate prevention of malicious code from intercepting communications between the robot and the attestation server and employing replay attacks on the attestation server and/or the robot as explained in ¶0035 of Malkhasyan.
However, Rosenberg-Malkhasyan does not explicitly teach while the conferencing application is distributing the shared screen content, employing, by the monitoring service executing on the presenter computing system, the schema to repeatedly create and send reliability packets to the monitoring service executing on the one or more listener computing systems, wherein the schema being selected based on a type of the shared screen content. 

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rosenberg-Malkhasyan with the teachings of Chen in order to incorporate in response to while the conferencing application is distributing the shared screen content, employing, by the monitoring service executing on the presenter computing system, the schema to repeatedly create and send reliability packets to the monitoring service executing on the one or more listener computing systems.
A person of ordinary skilled in the art would have been motivated to make such modification because it utilizes a technique in which provides for efficient encoding and inter-frame prediction of content by finding at least one suitable reference frame for a current frame being analyzed and in which one or more suitable hash functions can be applied to facilitate an easy comparison of a current frame with possible reference frame candidates in order to obtain a suitable match thus greatly reducing bit consumption and cache miss rate as explained in ¶0043-¶0044 of Chen.
NOTE: The combination of Rosenberg in view of Chen would provide the concept of repeatedly sending reliability packets and repeatedly receiving state notifications representing receipt of the shared screen content because Chen repeatedly creates and sends encoded content (reliability packets) of the desktop sharing content to viewer devices in which Rosenberg receives verification notifications indicating that the desktop sharing content is properly displayed.
However, Rosenberg-Malkhasyan-Chen does not explicitly teach wherein the schema being selected based on a type of the shared screen content. 

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rosenberg-Malkhasyan-Chen with the teachings of Sun in order to incorporate wherein the schema being selected based on a type of the shared screen content.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which utilizes a cryptographic hashing function as input depending on the type of content to be shared as explained in ¶0107 of Sun.

Regarding claim 15, Rosenberg-Malkhasyan-Chen-Sun teaches the computer storage media of claim 14.
Chen further teaches wherein the monitoring service executing on the presenter computing system creates a reliability packet by: creating a hash of the shared screen content [Chen ¶0011-¶0013 and ¶0019-¶0021: the module applies a hash function to create encoded content of the shared desktop content]; and 
sending the hash of the shared screen content in the reliability packet [Chen ¶0011-¶0013, ¶0019-¶0021, and figure 1: the encoded content (reliability packet) is sent to one or more computing devices in the collaboration session]. The same rationale applies as in claim 1.

Regarding claim 17, Rosenberg-Malkhasyan-Chen-Sun teaches the computer storage media of claim 14.
Rosenberg further teaches wherein the method further comprises: employing, by the monitoring service executing on each of the one or more listener computing systems, the schema to repeatedly create and send the state notifications to the monitoring service executing on the presenter computing system [Rosenberg ¶0026, ¶0036 and ¶0055: in response to sending shared screen content during the 

Regarding claim 18, Rosenberg-Malkhasyan-Chen-Sun teaches the computer storage media of claim 17.
Rosenberg teaches sending the state notification to represent whether the hash of the respective shared screen content is similar to the hash of the shared screen content that has been received [Rosenberg ¶0036-¶00039: timestamps may be used for verification purposes of the desktop sharing wherein a notification may be sent if the timestamps are different and/or the same].
Chen teaches wherein employing the schema to repeatedly create and send the state notifications comprises, for each reliability packet received: extracting, from the reliability packet, a hash of the respective shared screen content [Chen ¶0011-¶0013 and ¶0019-¶0021: in response to identifying desktop sharing during a collaboration session, the module applies a hash function to create encoded content of the shared desktop content]; and 
creating a hash of shared screen content that has been received at the respective listener computing system [Chen ¶0011-¶0013, and ¶0019-¶0021: the encoded content (reliability packet) is sent to one or more computing devices in the collaboration session wherein the hash is encoded content of the shared screen content]. The same rationale applies as in claim 17.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (20170070702) in view of Malkhasyan et al. (20120254361) in view of Chen et al. (20130148721) in view of Sun et al. (20180124159) in view of Stonefield et al. (20150145944).

Regarding claim 3, Rosenberg-Malkhasyan-Chen-Sun teaches the method of claim 2.
However, Rosenberg-Malkhasyan-Chen-Sun does not explicitly teach wherein the type is one of high frequency content or low frequency content. 
Stonefield teaches wherein the type is one of high frequency content or low frequency content [Stonefield ¶0108-¶0111: the device is able to determine that the shared content during the 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rosenberg-Malkhasyan-Chen-Sun with the teachings of Stonefield in order to incorporate wherein the type is one of high frequency content or low frequency content.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows for detection of high priority content based on a detection of a high degree of motion as explained in ¶0111 of Stonefield.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (20170070702) in view of Malkhasyan et al. (20120254361) in view of Chen et al. (20130148721) in view of Chadda et al. (20090067440).

Regarding claim 5, Rosenberg-Malkhasyan-Chen teaches the method of claim 1.
However, Rosenberg-Malkhasyan-Chen does not explicitly teach wherein identifying the packet sent by the conferencing application comprises intercepting the packet at a network stack.
Chadda teaches wherein identifying the packet sent by the conferencing application comprises intercepting the packet at a network stack [Chadda ¶0207, ¶0225, and ¶0242-¶0243: the gateway intercepts packets at the network stack and applies policies to the packets such as firewall or gateway policies].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the 242-effective filing date of the claimed invention was made to modify the teachings of Rosenberg-Malkhasyan-Chen with the teachings of Chadda in order to incorporate wherein identifying the packet sent by the conferencing application comprises intercepting the packet at a network stack.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that intercepts packets and applies policies for security purposes as explained in ¶0243 of Chadda.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (20170070702) in view of Malkhasyan et al. (20120254361) in view of Chen et al. (20130148721) in view of Wilson (20180302417).

Regarding claim 9, Rosenberg-Malkhasyan-Chen teaches the method of claim 1.
However, Rosenberg-Malkhasyan-Chen does not explicitly teach wherein applying the schema to produce the reliability packet comprises: creating a hash of a current timestamp; and sending the hash of the current timestamp in the reliability packet; and wherein applying the schema further comprises appending the hash of the current timestamp to the packet sent by the conferencing application.
Wilson teaches wherein applying the schema to produce the reliability packet comprises: creating a hash of a current timestamp [Wilson ¶0011, ¶0060, and ¶0208: a hash of the timestamp is created]; and 
sending the hash of the current timestamp in the reliability packet [Wilson ¶0011, ¶0060, and ¶0208: the hash of timestamp is sent in the packet]; and 
wherein applying the schema further comprises appending the hash of the current timestamp to the packet sent by the conferencing application [Wilson ¶0011, ¶0060, and ¶0208: the hash is appended/added to the packet].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rosenberg-Malkhasyan-Chen with the teachings of Wilson in order to incorporate wherein applying the schema to produce the reliability packet comprises: creating a hash of a current timestamp; and sending the hash of the current timestamp in the reliability packet; and wherein applying the schema further comprises appending the hash of the current timestamp to the packet sent by the conferencing application. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique for data integrity as explained in ¶0105 of Wilson.

Regarding claim 10, Rosenberg-Malkhasyan-Chen-Wilson teaches the method of claim 9.

Wilson additionally teaches further comprising: in response to receiving the reliability packet, storing, by the monitoring service executing on each of the one or more listener computing systems, the hash of current timestamp [Wilson ¶0011, ¶0060, and ¶0208: the hash is stored].
in response to receiving a packet sent by the conferencing application that includes a hash of a timestamp, recreating the timestamp and comparing the timestamp to the current timestamp that was recreated from the hash of the current timestamp included in the reliability packet [Wilson ¶0012, ¶0100, and ¶0168: a second hash value is created associated with a second timestamp in which the current timestamp and second timestamp are compared]. The same rationale applies as in claim 9.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (20170070702) in view of Chen et al. (20130148721) in view of Sun et al. (20180124159) in view of Wilson (20180302417).

Regarding claim 16, Rosenberg-Malkhasyan-Chen-Sun teaches the computer storage media of claim 14.
However, Rosenberg-Chen-Sun does not explicitly teach wherein the monitoring service executing on the presenter computing system creates a reliability packet by: creating a hash of a current timestamp; and sending the hash of the current timestamp in the reliability packet; and wherein applying the schema further comprises appending the hash of the current timestamp to the packet sent by the conferencing application.
Wilson teaches wherein the monitoring service executing on the presenter computing system creates a reliability packet by: creating a hash of a current timestamp [Wilson ¶0011, ¶0060, and ¶0208: a hash of the timestamp is created]; and 

wherein applying the schema further comprises appending the hash of the current timestamp to the packet sent by the conferencing application [Wilson ¶0011, ¶0060, and ¶0208: the hash is appended/added to the packet].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rosenberg-Malkhasyan-Chen-Sun with the teachings of Wilson in order to incorporate wherein the monitoring service executing on the presenter computing system creates a reliability packet by: creating a hash of a current timestamp; and sending the hash of the current timestamp in the reliability packet; and wherein applying the schema further comprises appending the hash of the current timestamp to the packet sent by the conferencing application. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique for data integrity as explained in ¶0105 of Wilson.

Regarding claim 19, Rosenberg-Malkhasyan-Chen-Sun teaches the computer storage media of claim 17.
Rosenberg teaches sending the state notification to represent whether the hash of the current timestamp extracted from the reliability packet matches the hash of the timestamp extracted from the packet [Rosenberg ¶0036-¶00039: timestamps may be used for verification purposes of the desktop sharing wherein a notification may be sent if the timestamps are different and/or the same].
However, Rosenberg-Malkhasyan-Chen does not explicitly teach wherein employing the schema to repeatedly create and send the state notifications comprises, for each reliability packet received: extracting, from the reliability packet, a hash of a current timestamp; and extracting, from a packet containing the shared screen content, a hash of a timestamp.
Wilson teaches wherein employing the schema to repeatedly create and send the state notifications comprises, for each reliability packet received: extracting, from the reliability packet, a hash 
extracting, from a packet containing the shared screen content, a hash of a timestamp [Wilson ¶0011, ¶0060, and ¶0208: the hash of timestamp is extracted and sent in the packet].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the 242-effective filing date of the claimed invention was made to modify the teachings of Rosenberg-Malkhasyan-Chen with the teachings of Wilson in order to incorporate wherein employing the schema to repeatedly create and send the state notifications comprises, for each reliability packet received: extracting, from the reliability packet, a hash of a current timestamp; and extracting, from a packet containing the shared screen content, a hash of a timestamp.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique for data integrity as explained in ¶0105 of Wilson.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (20170070702) in view of Malkhasyan et al. (20120254361) in view of Chen et al. (20130148721) in view of Stonefield et al. (20150145944).

Regarding claim 20, Rosenberg teaches a method for performing adaptive state detection during a conference, the method comprising: 
detecting, by a monitoring service executing on a presenter computing system, that a conferencing application executing on the presenter computing system is distributing shared screen content [Rosenberg ¶0010, ¶0013-¶0014, ¶0021, and figure 1: a video conference meeting is setup between participants devices and a module detects distribution of shared screen content via a video conference application];
selecting, by the monitoring service executing on the presenter computing system, a schema for performing state detection [Rosenberg ¶0013 and ¶0020: the participant devices are configured with diagnostic functionality (schema/configuration/algorithm) to assess whether or not the audio/video data provided by the presenter is indeed received and accurately presented]; 

receiving, by the monitoring service executing on the presenter computing system, state notifications from the monitoring service executing on the one or more listener computing systems, each state notification representing one of: whether the respective listener computing system received the shared screen content; or a delay at which the respective listener computing system is receiving the shared screen content [Rosenberg ¶0026, ¶0036 and ¶0055: notifications are received at the presenter’s device indicating receipt of shared screen content at the viewer devices, thus the notifications represent that the viewer devices received the shared screen content].
However, Rosenberg does not explicitly teach sharing, by the monitoring service executing on the presenter computing system, the schema with a monitoring service executing on one or more listener computing systems; as the conferencing application sends packets containing the shared screen content, applying, by the monitoring service executing on the presenter computing system, the schema to produce reliability packets; sending, by the monitoring service executing on the presenter computing system, the reliability packets to the monitoring service executing on the one or more listener computing systems; determining, by the monitoring service executing on the presenter computing system, whether the shared screen content is high frequency content or low frequency content. 
Malkhasyan teaches sharing, by the monitoring service executing on the presenter computing system, the schema with a monitoring service executing on one or more listener computing systems [Malkhasyan ¶0035-¶0036: the hashing algorithm (schema) is shared with the device/robot].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rosenberg with the teachings of Malkhasyan in order to incorporate sharing, by the monitoring service executing on the presenter computing system, the schema with a monitoring service executing on one or more listener computing systems.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that can facilitate prevention of malicious code from intercepting 
However, Rosenberg-Malkhasyan does not explicitly teach as the conferencing application sends packets containing the shared screen content, applying, by the monitoring service executing on the presenter computing system, the schema to produce reliability packets; sending, by the monitoring service executing on the presenter computing system, the reliability packets to the monitoring service executing on the one or more listener computing systems; determining, by the monitoring service executing on the presenter computing system, whether the shared screen content is high frequency content or low frequency content. 
Chen teaches as the conferencing application sends packets containing the shared screen content, applying, by the monitoring service executing on the presenter computing system, the schema to produce reliability packets [Chen ¶0011-¶0013 and ¶0019-¶0021: in response to identifying desktop sharing during a collaboration session, the module applies a hash function to create encoded content of the shared desktop content]; and 
sending, by the monitoring service executing on the presenter computing system, the reliability packets to the monitoring service executing on the one or more listener computing systems [Chen ¶0011-¶0013, ¶0019-¶0021, and figure 1: the encoded content (reliability packet) is sent to one or more computing devices in the collaboration session].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rosenberg-Malkhasyan with the teachings of Chen in order to incorporate as the conferencing application sends packets containing the shared screen content, applying, by the monitoring service executing on the presenter computing system, the schema to produce reliability packets; sending, by the monitoring service executing on the presenter computing system, the reliability packets to the monitoring service executing on the one or more listener computing systems.
A person of ordinary skilled in the art would have been motivated to make such modification because it utilizes a technique in which provides for efficient encoding and inter-frame prediction of content by finding at least one suitable reference frame for a current frame being analyzed and in which 
However, Rosenberg-Malkhasyan-Chen does not explicitly teach determining, by the monitoring service executing on the presenter computing system, whether the shared screen content is high frequency content or low frequency content. 
Stonefield teaches determining, by the monitoring service executing on the presenter computing system, whether the shared screen content is high frequency content or low frequency content; [Stonefield ¶0108-¶0111: the device is able to determine that the shared content during the communication session includes high priority portions of video streams wherein high priority content may be identified based on having a high degree of motion (high frequency)].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rosenberg-Malkhasyan-Chen with the teachings of Stonefield in order to incorporate wherein the type is one of high frequency content or low frequency content.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows for detection of high priority content based on a detection of a high degree of motion as explained in ¶0111 of Stonefield.
NOTE: The combination of Rosenberg-Chen in view of Stonefield would provide the concept of selecting a schema for state detection based on shared screen content being high or low frequency content because Rosenberg teaches that devices are configured with a schema, configuration, algorithm, etc. wherein based on Stonefield’s determination of the type of content being high or low frequency, the schema, configuration, algorithm, etc. is performed based on that type of content.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thikkalveettil: 20140297817: Managing Software Operations Based Upon User Status In A Unified Communications Environment
Deng: 20170373997: REDUCING ALREADY VIEWED CONTENT IN SOCIAL NETWORKS
Lieb; 20170118258: SYSTEM AND METHOD FOR SWITCHING CONTROL WITH BROWSER-BASED SCREEN SHARING

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFTON HOUSTON/Examiner, Art Unit 2453      


/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453